Title: To John Adams from Henry Colman, 1 January 1817
From: Colman, Henry
To: Adams, John


				
					Dear Sir,
					Philadelphia. 1 Jany. 1817.
				
				You know my vanity and therefore are probably surprized that I have not before this transmitted you a journal of my travels; now do not condemn me too soon nor at any rate too severely but let it mitigate my sentence to recollect that Mrs. Adams herself invited this freedom and that I avail myself of the honor and kindness of that permission.I shall always consider myself, my dear Sir, under the greatest obligations to yourself and Mrs Adams for innumerable acts of disinterested kindness, which great minds only know how to practise, and which I hope good minds will never be wanting properly to appreciate. If I do not often acknowledge, it is not because I do not always feel, that you have treated me more like one of your own family than an ordinary acquaintance; and I trust I shall always retain a grateful recollection of your many instructive conversations, your many useful counsels, many most kind attentions and many actual services. If I do not often speak of them it is because a scrupulous delicacy forbids nor should I now have ventured even upon this frank declaration did I not feel that I am above three hundred miles distance and beyond the reach of your immediate reproof.I have received from the several gentlemen to whom you were good enough to introduce me the most pleasing and flattering attentions. I have been much gratified in visiting those men whom the country sees fit to place in the first stations of honour, authority and influence; for after all men and women are the objects most interesting to a traveller and most deserving of his curiosity and inquiry. The finest picture is only to be valued as a work of imitation and the most exquisite sculpture in wood or marble can never be put in competition with those figures in clay, which the inspiration of the Almighty Creator has animated, which are susceptible of thought, ratiocination, feeling, and passion, which have the power of speech and action, and which have a history, a character, an influence, which are in their very natured unlimited, imperishable and eternal.The publick mind in this part of the country is at present most interested on the subject of forming a colony of free blacks on the coast of Africa. I attended merely as a spectator, one of the meetings in the Hall of Congress on this subject; my private opinion, my feelings are wholly opposed to the plan, and I have not the smallest confidence in its success. It is proposed so far as I understand it, to transport as many as can be found to go, to assist them in forming a government or commonwealth for themselves and to furnish them both by land and sea, the protection which their infant state may require; and it is  hoped, nay they say confidently expected, that this may open a channel through which all the black population of the country may be expelled from it. In other words, the worst part of this community, the very dregs of society, men without education, without principle, without habits of industry, without economy, ignorant of the arts of life and wholly unskilled in the science of legislation and government, (for this is the best account of that part of them which most complained of and which they most wish to get rid,) are to be cast out upon a barbarous country, exposed to all the miseries of famine and the horrours of anarchy from among themselves and to the depredations, violence, resentments and attacks of the savage natives from without; and these poor creatures are to be encouraged under such desperate circumstances, and I say, deluded, with the promise of subsistence, succor, protection from a country six thousand miles distant; which will never consent without the greatest reluctance and opposition to the expense of such an establishment; which (with the exception of some few individuals who are actuated by a blind and indiscreet benevolence) feels in truth no other interest in the success of the experiment, than what arises from the wish to get rid of the pressure of a very great evil at home; from a government which from the constant changes in its administration, is of all others least able to fulfill its promises of this nature or to say to day what it will do to morrow; and which from the republican character of its institutions is, not prepared or qualified to undertake a system of distant colonization. In my opinion the evil inflicted upon the Africans by this plan supposing it could be begun or undertaken, and which is attempted under a pretence of reparation for the first most atrocious wrongs towards them, would be nearly as inhuman and cruel in its results as the original violence which made them slaves. But I will not trouble you further with my speculations on this subject; since both my speculations and their measures are likely to be equally in vain, because it begins to be found, that say what they will and do what they may, short of actual compulsion, the negroes will not go.—I reached Philadelphia yesterday on my return. I shall remain here and at New York a few days, and hope to be at home in the course of a fortnight; meaning to take warning by the fate of the great Napoleon in Russia, and not to trust too confidently to the serenity and mildness of the season which has hitherto been so propitious towards me but make good my retreat to my own humble cabin before the ferocity of the winter would oblige me to purchase that security and return at a very heavy expense.I beg leave to present my best regards to Mrs Adams & your family & with my earnest prayers for the continuance of your lives, health & enjoyment to assure, my dear sir, of the highest respect of your much obliged and grateful servant & friend—
				
					Henry Coleman
				
				
			